Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17th, 2022 has been entered.
 
Response to Amendment
The Amendment filed November 17th, 2022 has been entered. Claims 1, 4, 14, and 16-20 are currently pending in this application. Applicant’s amendments to the claims have overcome the 102 rejection of claims 1, 4, 14 and 16-19 over Enomoto, as previously set forth in the Final Office Action dated May 23rd, 2022. However, amended claims 1, 4, 14, and 16-19 are now rejected under 35 U.S.C. 103 in view of the ground previously used to reject claim 5 in the same office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “wherein the epoxy group-containing compound (A) is a compound having a structure of formula (1): … wherein PA comprises a compound or a polymer” (which transitively would make compound (A) be either a compound or a polymer), and the claim also recites “wherein when the epoxy group-containing compound (A) is a polymer” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the 2nd to last line of claim 20, the phrase “the unit structure includes an epoxy group-containing benzene” is unclear as the term “epoxy group containing benzene” is not clearly defined either in the claim or the specification. Based on the specification paragraphs [0012] and [0015] referenced in the amendment remarks, as well as the claimed Formula (1), it is presumed (though not explicitly stated) that an “epoxy group containing benzene” is a moiety having the structure of Formula (1), wherein the moiety Pa contains a benzene ring. However, it is not clear if the benzene ring must be directly bonded to the moiety of Formula (1) associated with the “n4” variable, or if there may be a linking group in between. Furthermore, based on the terminology contained in specification paragraph [0013]: “an epoxy group-containing benzene or epoxy group-containing benzene fused cyclic compound”, it is unclear if the claimed an “epoxy group containing benzene” includes or excludes fused benzene rings.
For the sake of compact prosecution, it will be assumed that the benzene must be directly bonded, and that fused benzene rings are excluded, based on the examples depicted in the specification paragraph [0015].

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 limits the “optionally branched alkyl group having a carbon atom number of three or more” contained in “one or both of the epoxy group- containing compound (A) and the epoxy adduct-forming compound (B)” to being “a C3-19 alkyl group”. However, as the epoxy adduct-forming compound (B) already implicitly contains a C3-19 alkyl group (see formulae 2-8 of claim 1), claim 4 does not further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (U.S. 2009/0053647 A1), hereinafter Enomoto.
Regarding claim 1, Enomoto teaches a resist underlayer film-forming composition ([0014] or [0015] or [0016]) for covering a stepped substrate ("can be used as a planarizing (flattening) coating", [0030]) comprising an epoxy adduct (C) (Formulas (3), (4), or (5), [0014]-[0016]); with specific examples of (14), (15), (25), (26), (37), (38), (49), (50), (90), (91), (95), (101), (102), (113), (114), (125) and (126), [0037], where n1 is 1, [0038]), and an acid or acid generator ([0018]), wherein the epoxy adduct (C) is obtained by reacting an epoxy group-containing compound (A)  ("naphthalene resin having glycidyl ether group", [0035]) having at least two epoxy groups (n is 2 to 300; [0032]) with an epoxy adduct-forming compound (B) having an epoxy addition reactive group ("carboxylic acid or hydroxide of benzene, naphthalene or anthracene", [0035]), wherein one or both of the epoxy group- containing compound (A) and the epoxy adduct-forming compound (B) contain an optionally branched alkyl group having a carbon atom number of three or more (see specific examples listed above; [0037]), wherein the epoxy adduct-forming compound (B) is at least one compound selected from the group consisting of carboxylic acid (B1), and a phenol compound (B3) ("carboxylic acid or hydroxide of benzene, naphthalene or anthracene", [0035]),  wherein the carboxylic acid (B1) is a compound of instant formula (2) (see examples such as (14) and (15), wherein the carboxylic acid precursor is inferable from example reaction shown in [0063]), and the phenolic compound (B3) is a compound of instant formula (4) (see examples such as (25) and (26), wherein the phenol precursor is inferable from example reaction shown in [0063]).
Enomoto further teaches that the epoxy group-containing compound (A) ("naphthalene resin having glycidyl ether group", [0035]) is a compound having a structure of instant formula (1) (see example formula (160), [0063]; which would be the epoxy group-containing precursor for adduct examples (91), (101), (102), (113), (114), (125), and (126), see [0037]), wherein PA comprises a polymer which comprises an aromatic hydrocarbon, Ep is a group of instant Formula (1A), and n1 = n2 = n3 = 1. Enomoto further teaches that n4 is an integer of 2 to 300 ([0032]). This overlaps with the claimed range for the values of 2 to 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the repeating unit number of the specific example polymers of Enomoto (see list above in regards to claim 1) to be 2 to 100. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 4, Enomoto further teaches that the optionally branched alkyl group having a carbon atom number of three or more is a C3-19 alkyl group  (C4, see specific examples listed above; [0037]).
	Regarding claim 14, Enomoto further teaches ([0017]) the composition further comprising a crosslinker.
	Regarding claim 16, Enomoto further teaches ([0020]) a resist underlayer film formed on a semiconductor substrate from a cured product of the resist underlayer film-forming composition according to claim 1.
	Regarding claim 17, Enomoto further teaches ([0022]) a method for producing a semiconductor device comprising steps of: forming an underlayer film on a semiconductor substrate from the resist underlayer film-forming composition according to claim 1; forming a resist film on the underlayer film; forming a resist pattern by irradiation with light or an electron beam and development; etching the underlayer film through the formed resist pattern; and processing the semiconductor substrate through the patterned underlayer film.
	Regarding claim 18, Enomoto further teaches ([0023]) a method for producing a semiconductor device comprising steps of: forming an underlayer film on a semiconductor substrate from the resist underlayer film-forming composition according to claim 1; forming a hard mask on the underlayer film; forming a resist film on the hard mask; forming a resist pattern by irradiation with light or an electron beam and development; etching the hard mask through the formed resist pattern; etching the underlayer film through the patterned hard mask; and processing the semiconductor substrate through the patterned underlayer film.
Regarding claim 19, Enomoto further teaches that the epoxy group-containing compound (A) has four epoxy groups (n is 2 to 300, [0032]; n = 2 for diglycidyl examples such as (14) n = 4 for monoglicydyl examples such as (15)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (U.S. 2009/0053647 A1), hereinafter Enomoto, in view of Flaim et al. (U.S. 5693691 A), hereinafter Flaim, and Hashimoto et al. (U.S. 2007/0190459-A1), hereinafter Hashimoto.
Regarding claim 20, Enomoto teaches a resist underlayer film-forming composition ([0014] or [0015] or [0016]) for covering a stepped substrate ("can be used as a planarizing (flattening) coating", [0030]) comprising an epoxy adduct (C) (Formulas (3), (4), or (5), [0014]-[0016]); with specific examples of (14), (15), (25), (26), (37), (38), (49), (50), (90), (91), (95), (101), (102), (113), (114), (125) and (126), [0037], where n1 is 1, [0038]), and an acid or acid generator ([0018]), wherein the epoxy adduct (C) is obtained by reacting an epoxy group-containing compound (A)  ("naphthalene resin having glycidyl ether group", [0035]) having at least two epoxy groups (n is 2 to 300; [0032]) with an epoxy adduct-forming compound (B) having an epoxy addition reactive group ("carboxylic acid or hydroxide of benzene, naphthalene or anthracene", [0035]), wherein one or both of the epoxy group- containing compound (A) and the epoxy adduct-forming compound (B) contain an optionally branched alkyl group having a carbon atom number of three or more (see specific examples listed above; [0037]), wherein the epoxy adduct-forming compound (B) is at least one compound selected from the group consisting of carboxylic acid (B1), and a phenol compound (B3) ("carboxylic acid or hydroxide of benzene, naphthalene or anthracene", [0035]),  wherein the carboxylic acid (B1) is a compound of instant formula (2) (see examples such as (14) and (15), wherein the carboxylic acid precursor is inferable from example reaction shown in [0063]), and the phenolic compound (B3) is a compound of instant formula (4) (see examples such as (25) and (26), wherein the phenol precursor is inferable from example reaction shown in [0063]).
Enomoto further teaches that the epoxy group-containing compound (A) ("naphthalene resin having glycidyl ether group", [0035]) is a compound having a structure of instant formula (1) (see example formula (160), [0063]; which would be the epoxy group-containing precursor for adduct examples (91), (101), (102), (113), (114), (125), and (126), see [0037]), wherein PA comprises a polymer which comprises an aromatic hydrocarbon, Ep is a group of instant Formula (1A), and n1 = n2 = n3 = 1. Enomoto further teaches that n4 is an integer of 2 to 300 ([0032]). This overlaps with the claimed range for the values of 2 to 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the repeating unit number of the specific example polymers of Enomoto (see list above in regards to claim 1) to be 2 to 100. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Enomoto does not teach that the unit structure of the epoxy group-containing compound (A) includes an epoxy group-containing benzene (based on the presumed definition described above). Rather, Enomoto only teaches that the epoxy group-containing compound (A) includes an epoxy group-containing naphthalene (see abstract). However, while Enomoto does teach that the use of the naphthalene derivative in the main chain allows for certain desired property values (see [0010]), Enomoto does not teach or suggest that the invention would become non-functional if the naphthalene group were replaced with a benzene group. In fact, Enomoto makes reference (referring to the reference of Flaim) to the known use of a novolak (i.e. having benzene rings in the main chain rather than naphthalene rings) resin in an anti-reflective coating ([0003]).
Flaim, which is referenced by Enomoto as described above, teaches a known anti-reflective coating composition (Col. 3, line 32) comprising an epoxy adduct (“dye-grafted, hydroxyl-functional oligomeric binders”, Col. 3 line 33; see top of Figure 1), and an acid (Col. 3, Line 45), wherein the epoxy adduct (C) is obtained by reacting an epoxy group-containing compound (A) having at least two epoxy groups with an epoxy adduct-forming compound (B) having an epoxy addition reactive group (see top of Figure 1). Flaim further teaches that the structures of the compounds (A), (B), and (C) are analogous to the corresponding compounds taught by Enomoto, but with a benzene ring in the main chain instead of a naphthalene ring (see top of Figure 1 and Figure 3B(I), analogous to general formula (29) in [0037] of Enomoto).
Hashimoto teaches a known resist underlayer film-forming composition ([0044]) comprising an epoxy adduct (C) (polymer, [0044]; see [0060]) which is analogous to the epoxy adduct of Enomoto (see general formulae [3-1] to [3-37] in [0060] of Hashimoto; analogous to the general formulae in [0037] of Enomoto), and an acid generator ([0076]). Hashimoto further teaches that, in the capacity of the main chain of the polymer corresponding to the claimed epoxy adduct, the main chain having a naphthalene ring is an art recognized alternative to the main chain having a benzene ring (see (a-4) and (a-7) in [0057]; see also [2-29] and [3-2] in [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the naphthalene rings in the main chain of the naphthalene resin of Enomoto with a benzene ring, in view of the teachings of Flaim and Hashimoto. While Enomoto only discloses a resin having a naphthalene ring in the main chain, Enomoto does not teach or suggest that such a substitution would result in a non-functioning product. Rather, Flaim teaches that the use similar resins containing a benzene ring in place of a naphthalene ring is known (and therefore viable in principle). Furthermore, Hashimoto teaches that, in the aforementioned capacity of the resin main chain, benzene and naphthalene structures are art recognized alternatives. In light of all of this, one of ordinary skill would reasonably expect similarly functional results from this substitution.
Response to Arguments
Applicant's arguments filed November 17th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that: “In rejecting prior claim 5, now recited in claim 1, the Patent Office alleged that Enomoto described in paragraph [0032] that n in formula (1) and (2) may be 2-7000. While this is accurate, this does not describe or suggest either (1) that an epoxy adduct (C) is obtained by reacting an epoxy group-containing compound (A) having at least two epoxy groups or (2) that the epoxy group-containing compound (A) of formula (1): has an n4 value of 1-100, as recited in claim 1. The "n" value described by Enomoto relates that the repeating units of the naphthalene structures of formulas (1) and (2), and does not relate to the number of epoxy groups or the value of n4 in an epoxy-group containing compound (A) used to form an epoxy adduct.”
While Enomoto does not explicitly describe or depict an n value for the precursor naphthalene resin having glycidyl ether group, it is clearly implied by both the nature of the reaction described in [0035] and the depiction of the exemplary precursor and product (160 and 161) in [0063] (which shows the precursor naphthalene resin having an glycidyl ether group in its repeating unit structure, but merely omits the n variable in the depiction), that the epoxy adduct repeating units (which is both depicted by the formula (1) and exemplified by the structure (161)) are preceded by repeating units each having an epoxy group. Thus, the n variable in formula (1) having a value of 2 to 2700 not only indicated that the product resin has 2 to 2700 repeating units each having an epoxy adduct, but also transitively implies that the precursor naphthalene resin has 2 to 2700 repeating units each having an epoxy group.
Therefore, the rejection in view of Enomoto is not withdrawn, and claims 1, 4, 14, and 16-19 remain rejected under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737      /DUANE SMITH/                                                  Supervisory Patent Examiner, Art Unit 1737